Citation Nr: 0106011	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-01 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1986 to December 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1999 RO rating decision that denied an increased 
evaluation for the veteran's degenerative joint disease of 
the right knee (rated 10 percent under diagnostic code 5010).  
The veteran submitted a notice of disagreement in May 1999, 
and the RO issued a statement of the case in July 1999.  The 
veteran submitted a substantive appeal in December 1999.


FINDING OF FACT

Degenerative joint disease of the right knee is manifested 
primarily by pain on flexion, difficulty ambulating 
staircases,  and some weakness and tenderness; the knee is 
stable, and its range of motion is from minus 3 degrees' 
extension to 130 degrees' flexion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71, Table II, 4.71a, Codes 5003, 5010, 5257, 
5260, 5261 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from December 1986 to December 
1989.

Service medical records at the time of the veteran's 
enlistment examination in November 1986 show no knee defects.  
Service medical records show that the veteran complained of 
right knee pain and swelling in September 1989.  He reported 
that he had twisted his knee in a hole about a month ago.  He 
reported a history of knee surgery prior to military service.

Service medical records at the time of the veteran's 
separation examination in October 1989 show degenerative 
joint disease of the right knee.

The veteran underwent a VA examination in October 1997.  The 
veteran reported that he had twisted the right knee and tore 
the medial meniscus and ligamentous structures.  He reported 
that he underwent surgical intervention in 1981 and 1982, 
which consisted of excision of the medial meniscus and 
reconstruction of the ligamentous structures.  The veteran 
reported that he was asymptomatic upon entering active duty.  
The veteran reported that he noticed occasional episodes of 
pain and swelling in service, as well as locking of the right 
knee, and that he was issued two types of knee braces.  The 
veteran also reported that he re-injured his right knee last 
summer when he accidentally rode a bicycle into the door of a 
parked car.  Since then, the veteran reported having frequent 
episodes of pain and swelling of the right knee daily, and 
occasional episodes of locking and buckling of the right 
knee.  The veteran reported that the pain was worse in cold 
and damp weather.  The veteran reported that he was unable to 
perform any type of sports, and that he could not run, walk 
long distances, or stand for prolonged periods of time.  The 
veteran reported that his right knee pain was aggravated by 
twisting, lifting, and climbing and descending stairs.

Upon examination, the range of motion of the right knee was 
from 130 degrees of flexion to zero degrees of extension.  
There was a moderate degree of tenderness in the right knee 
about the medial and lateral aspects; there was no evidence 
of soft tissue swelling.  There was no evidence of joint 
effusion.  There was no evidence of pain elicited with 
compression of the patella and movement of the patella.  
Stress testing revealed no evidence of laxity of the anterior 
cruciate ligament or the medial or lateral collateral 
ligaments.  X-rays revealed a moderate degenerative joint 
disease of the right knee.  The veteran was diagnosed with 
internal derangement of the right knee status-post excision 
of the medial meniscus with reconstructive surgery of the 
right knee to repair torn ligamentous structures, and 
degenerative joint disease of the right knee.

A January 1998 RO rating decision granted service connection 
for degenerative joint disease of the right knee, and 
assigned a 10 percent evaluation under diagnostic code 5010, 
effective from February 1997.

VA outpatient records in March 1999 show that the veteran 
complained of right knee pain with difficult ambulation, 
especially when ascending and descending stairs, and 
increased pain and buckling.  The examiner noted that flexion 
and extension of the right knee were good, with increased 
minor pain around the lateral aspect of the knee on flexion; 
muscle strengths were good.  The knee was stable.  There was 
3+ tenderness below both the patella and lateral aspect.  
There was minimal swelling around the knee.  The assessment 
was traumatic arthritis of the right knee, with previous 
surgeries.

The veteran underwent a VA examination in April 1999.  The 
veteran reported that he twisted his right knee while at work 
as a laborer in 1981.  He reported that he re-injured his 
right knee following training exercises in service, and that 
a knee brace was applied.  The veteran reported that, over 
the years, the pain in the right knee had progressively 
gotten worse.  The veteran described a dull, aching pain of 
mild to moderate degree, stiffness and intermittent swelling, 
and an element of weakness.  The veteran reported 
experiencing a locking sensation at times.  The veteran 
reported taking medication for pain and resting in bed.  The 
severity, frequency, and duration of the pain in the right 
knee varied depending upon activity; the pain was 
precipitated by walking several blocks and standing for 
extended periods.  The veteran reported that the pain, when 
severe, limited his mobility.  The veteran reported no 
episode of dislocation or subluxation.  The veteran reported 
that he could no longer function as a laborer, due to the 
pain in his right knee.

Upon examination, there was no swelling of the supra- or 
infra-patellar pouch.  There was no localized area of 
tenderness.  Coarse crepitus was noted.  The veteran could 
ambulate without using a cane, and he limped on the right 
side.  There was no ankylosis observed.  On varus and valgus 
maneuver in neutral and in 30 degrees of flexion, there was 
no abnormal motion.  McMurray's test was negative, and 
anterior and posterior drawer's test was also negative.  
Strength was 4/5.  Light touch sensation around the knee area 
was impaired, but pinprick was preserved.  Right knee jerks 
were 2+; left knee jerks were 4+.  Range of motion of the 
right knee on active flexion was from zero degrees to 130 
degrees; passive flexion was from zero degrees to 132 
degrees.  Pain was noted at 130 degrees.  Extension was minus 
3 degrees.  X-rays showed mild-to-moderate degenerative 
disease.  The veteran was diagnosed with traumatic arthritis 
of the right knee.

A May 1999 RO rating decision continued the 10 percent rating 
for degenerative joint disease of the right knee.


B.  Legal Analysis

The veteran contends that he has severe pain and weakness in 
the right knee, which limits his mobility and entitles him to 
an increased evaluation.  The Board finds that all relevant 
evidence has been obtained with regard to the claim and that 
no further assistance to the veteran is required to comply 
with VA's duty to assist him.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Furthermore, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Traumatic arthritis is rated analogous to degenerative 
arthritis.  38 C.F.R. § 4.71a, Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on x-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.

A review of the record shows that service connection has been 
granted for degenerative joint disease of the right knee, and 
that an evaluation was assigned under diagnostic code 5010.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257.

The standard ranges of motion of the knee are zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261:

5260  Leg, limitation of flexion of:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   


5261  Leg, limitation of extension of:                                       
  Extension limited to 
45°
     50 percent  
  Extension limited to 
30
     40   
  Extension limited to 
20
     30   
  Extension limited to 
15
     20   
  Extension limited to 
10
     10   
  Extension limited to 5
      0   


In this case, the report of the veteran's VA examination in 
April 1999 shows that the range of motion of the veteran's 
right knee was from full extension of minus 3 degrees to 
limited flexion of 130 degrees, which is slightly below the 
standard range of motion.  The examiner noted pain with 
flexion at 130 degrees.  Strength was 4/5.  The veteran also 
reported severe pain and swelling, and that he was unable to 
do his usual occupation of a laborer and certain daily 
activities such as ascending and descending stairs and 
prolonged walking.  Functional impairment caused by pain is 
to be reflected in the rating for limitation of motion.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  This recent medical 
evidence supports the assignment of a noncompensable rating 
under diagnostic code 5260 based on pain on motion and 
limitation of flexion. The Board finds that a 10 percent 
rating under the DeLuca principles is warranted.  The veteran 
has been diagnosed with moderate degenerative joint disease 
of the right knee.  While the evidence reflects an element of 
weakness associated with the right knee, there is no 
indication that motion through the arc of extension or 
flexion is so painful as to render any portion non-
functional.  There is neither evidence of involvement of two 
or more major joints or two or more minor joint groups, nor 
evidence of occasional incapacitating exacerbations to 
warrant a 20 percent rating.

The evidence of record also shows that the veteran was given 
two different types of knee braces to wear in service.  
Recent medical evidence shows that the right knee is stable.  
There is no evidence of dislocation or subluxation in the 
veteran's right knee to support the assignment of a 10 
percent rating under diagnostic code 5257.  

Thus, all factors considered, it cannot reasonably be 
concluded that the veteran has more than slight functional 
impairment in the knee, which is commensurate with a 10 
percent rating.  Nor is there evidence in the record that the 
veteran's degenerative joint disease of the right knee 
presents exceptional or unusual circumstances to warrant 
referral of the case to the RO to consider the assignment of 
a rating on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the evidence is not in 
relative equipoise, but is against a higher rating.  Thus the 
benefit of the doubt cannot be applied.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified at 38 U.S.C. § 5107).

Accordingly, a rating in excess of 10 percent is not 
warranted, and the claim must be denied.



ORDER

An increased rating for degenerative joint disease of the 
right knee is denied.




		
	J. E. DAY 
	Member, Board of Veterans' Appeals



 

